NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL

                                               OF FLORIDA

                                               SECOND DISTRICT


LAMONT FOSTER,                                 )
                                               )
             Appellant,                        )
                                               )
v.                                             )      Case No. 2D16-112
                                               )
STATE OF FLORIDA,                              )
                                               )
             Appellee.                         )
                                               )

Opinion filed March 2, 2018.

Appeal from the Circuit Court for Pinellas
County; Philip Federico, Judge.

Kathleen D. Kirwin, Special Assistant Public
Defender, Sarasota, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Katherine Coombs Cline,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.


LaROSE, C.J., and KHOUZAM, and LUCAS, JJ., Concur.